UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 5, 2010 POWER-SAVE ENERGY COMPANY (Name of small business in its charter) Utah 0-30215 87-9369569 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 3940-7 Broad Street, San Luis Obispo, CA (Address of principal executive offices) (Zip Code) Issuer's telephone number: (866) 297-7192 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page - 1 SECTION 1- REGISTRANT’S BUSINESS AND OPERATIONS Item 1.02 Termination of a Material Definitive Agreement. A. Acquisition Agreement On September 30, 2010, the Company terminated the Letter of Intent with VICA Energy Ltd. (hereinafter “VICA”), an Alberta corporation, pursuant to which the Company agreed to acquire all of the assets of VICA.The Company terminated the Letter of Intent due to insufficient due diligence materials provided to ascertain whether or not VICA’S assets would bring value to the Company’s shareholders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 5, 2010 /s/Michael Forster Michael Forster Chief Executive Officer, Chairman of the Board Page - 2
